Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Citation of Relevant Prior Art 

1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	John (US 2008/0188762 A1) describes a device for tracking the cardiovascular condition of a human patient, the device including: a sensor adapted to sense a signal from the patient's heart, the signal being a waveform which consists of a multiplicity of beats, a digital processor configured to compute from the waveform a plurality of values of a heart signal feature, the digital processor further configured to (i) partition cardiac data corresponding to a plurality of heart beats into a plurality of cardiac segments; (ii) compute a segment score for each of the plurality of cardiac segments using at least one segment score rule, thereby generating a set of segment scores, wherein each segment score characterizes a feature of each of the cardiac segments; (iii) apply at least one diagnostic rule to the set of segment scores to generate a diagnostic score indicative of the patient's cardiovascular condition, (iv) generate a patient state index parameter based at least in part on the diagnostic score; and (v) use the patient state index parameter to modulate at least one of the actions specified in subparagraphs (i) through (iii) above. A device for tracking the cardiovascular condition of a human patient, the device including: a sensor adapted to sense the signal from the patient's heart, the signal being a waveform which is related to of a multiplicity of beats, a digital processor configured to compute from the waveform a plurality of values of a heart signal feature, the digital processor further configured to (i) partition cardiac data corresponding to a plurality of heart beats into a plurality of cardiac segments, wherein the partitioning is performed according to patient state information; (ii) compute a segment score for each of the plurality of cardiac segments using at least one segment score rule, thereby generating a set of segment scores, wherein each segment score characterizes a feature of each of the cardiac segments; (iii) apply at least one diagnostic rule to the set of segment scores to detect the occurrence of a cardiac abnormality.

	John (US 2008/0188763 A1) describes an implantable device for tracking the cardiovascular condition of a human patient, the device including: an electrode adapted for placement inside a human patient to sense the electrical signal from the patient's heart, the electrical signal being an electrogram which consists of a multiplicity of beats; a digital processor configured to acquire the electrogram and compute from the electrogram a plurality of values of a heart signal feature, the digital processor further configured to compute both first and second aspects pertaining to the first plurality of values, wherein the first and second aspects are at least partially independent of one another, and wherein the digital processor is further configured to detect a cardiovascular condition by applying a test to the plurality of values of the heart signal feature, wherein the test is at least partially based on a sliding scale such that the first and second aspects of the plurality of values vary in accordance with one another. An implantable device for tracking the cardiovascular condition of a human patient, the device including: an electrode adapted for placement inside a human patient to sense the electrical signal from the patient's heart, the electrical signal being an electrogram which consists of a multiplicity of beats, a memory; a digital processor configured to: acquire the electrogram and to compute from the electrogram a plurality of values of a heart signal feature; store the plurality of values in the memory; evaluate the change in the value of the heart signal feature over time; and detect a cardiovascular condition by applying a test that is adjusted according to the evaluation of the change in the value of the heart signal feature over time.

	Suzuki (US 8838324 B2) describes a device for monitoring and diagnosing abnormality of a working machine in which the monitoring and diagnosing device receives and inputs in time sequence operational data of the working machine detected by a plurality of sensors and performs abnormality diagnosis on the working machine using the received operational data, the monitoring and diagnosing device comprising: a processor; a memory coupled to said processor storing: a classification information storage section in which reference classification information is stored; frequency information storage section in which reference frequency information is stored; a first data classifier section which reads out the reference classification information from the classification information storage section, compares the operational data, which were detected by the plurality of sensors and inputted in time sequence, with the reference classification information to thereby classify the operational data, and then generates operational data classification information; a frequency comparator section which compiles the operational data classification information, generates operational data frequency information by adding, to the operational data classification information, appearance frequency information for each of the classifications of the operational data, reads out the reference frequency information from the frequency information storage section, and then generates operational data frequency comparison information by comparing the operational data frequency information with the reference frequency information; and an abnormality diagnosing section which performs dual abnormality diagnosis upon the working machine including a first abnormality diagnosis by use of the operational data classification information and a second abnormality diagnosis by use of the operational data frequency comparison information; and a display unit which displays at least one of the operational data frequency comparison information generated by the frequency comparator section and diagnostic result data from the abnormality diagnosing section. A device for monitoring and diagnosing abnormality of a working machine in which the monitoring and diagnosing device receives and inputs in time sequence operational data of the working machine detected by a plurality of sensors and performs abnormality diagnosis on the working machine using the received operational data, the monitoring and diagnosing device comprising: a processor; a memory coupled to said processor storing: a classification information storage section in which reference classification information is stored; frequency information storage section in which reference frequency information is stored; a first data classifier section which reads out the reference classification information from the classification information storage section, compares the operational data, which were detected by the plurality of sensors and inputted in time sequence, with the reference classification information to thereby classify the operational data, and then generates both normalized statistical distance data and nearest-neighbor classification number data, representing operational data classification information; a frequency comparator section which compiles the nearest-neighbor classification number data of the operational data classification information, generates operational data frequency information by adding, to the nearest-neighbor classification number data of the operational data classification information, appearance frequency information for each of the classifications of the operational data, reads out the reference frequency information from the frequency information storage section, and then generates operational data frequency comparison information by comparing the operational data frequency information with the reference frequency information; and an abnormality diagnosing section which performs dual abnormality diagnosis upon the working machine including a first abnormality diagnosis by use of the normalized statistical distance data of the operational data classification information and a second abnormality diagnosis by use of the operational data frequency comparison information; and a display unit which displays at least one of the operational data frequency comparison information generated by the frequency comparator section and diagnostic result data from the abnormality diagnosing section.

	Swiston (US 2018/0000428 A1) describes a system for predicting whether a patient has been exposed to an agent, the system comprising at least one processor configured to, for each respective time interval in a plurality of time intervals: (a) receive physiological data regarding the patient that was recorded during the respective time interval; (b) extract one or more features from the physiological data, wherein each feature is representative of the physiological data during the respective time interval; (c) for each respective classifier in a plurality of classifiers: (i) identify the respective classifier, wherein the respective classifier is trained using training data for a respective physiological state; (ii) apply the respective classifier to the one or more features to obtain a classifier output that represents a likelihood that the patient has been exposed to the agent; (iii) apply a respective first threshold to the classifier output to determine a patient state classification; (iv) aggregate the patient state classifications across a number of time intervals to obtain an aggregate patient state classification for each classifier; (d) combine the aggregate patient state classifications across the plurality of classifiers to obtain a combined classification; and (e) provide an indication that the patient has been exposed to the agent when the combined classification exceeds a second threshold. A method for predicting whether a patient has been exposed to an agent, the method comprising, for each respective time interval in a plurality of time intervals: (a) receiving, by at least one processor, physiological data regarding the patient that was recorded during the respective time interval; (b) extracting one or more features from the physiological data, wherein each feature is representative of the physiological data during the respective time interval; (c) for each respective classifier in a plurality of classifiers: (i) identifying the respective classifier, wherein the respective classifier is trained using training data for a respective physiological state; (ii) applying the respective classifier to the one or more features to obtain a classifier output that represents a likelihood that the patient has been exposed to the agent; (iii) applying a respective first threshold to the classifier output to determine a patient state classification; (iv) aggregating the patient state classifications across a number of time intervals to obtain an aggregate patient state classification for each classifier; (d) combining the aggregate patient state classifications across the plurality of classifiers to obtain a combined classification; and (e) providing an indication that the patient has been exposed to the agent when the combined classification exceeds a second threshold.

	EL-BAZ (US 2021/0345970 A1) describes a non-transitory computer readable storage medium having computer program instructions stored thereon that, when executed by a processor, cause the processor to perform the following instructions: receiving a plurality of measurable indicators of the presence or absence of a cancer disease state in a subject; generating an initial classification probability, using a neural network, from each of the plurality of measurable indicators; assigning a weight to each initial classification probability using the neural network; and generating a final classification by integrating the initial classification probabilities based on their respective weights using the neural network; wherein the final classification is designating the presence or absence of a cancer disease state in the subject. A computer-aided method for identifying the presence or absence of a cancer disease state, the method comprising: receiving a plurality of measurable indicators of the presence or absence of a cancer disease state in a subject; generating an initial classification probability, using a neural network, from each of the plurality of measurable indicators; assigning a weight to each initial classification probability using the neural network; and generating a final classification by integrating the initial classification probabilities based on their respective weights using the neural network; wherein the final classification is designating the presence or absence of a cancer disease state in the subject.

	Allowable Subject Matter
2.	Claims 1 and 4-10 are allowed.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance:
Independent claims 1, 9 and 10 contain allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 


Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a monitoring target selecting device which is configured to output a measurement parameter to  an abnormality sign monitoring device that is configured to  detect an abnormality sign of a plant on the basis of a correlation value representing a correlation between a plurality of the measurement parameters of the plant, the abnormality sign indicating that an operation state of the plant has a possibility to be abnormal, comprising: wherein the classification unit is configured to classify the measurement parameter, on the basis of an inclination value of a measured value over a time, into a first behavior whose inclination value is equal to or greater than a classification threshold value, a second behavior whose absolute value of the inclination value is less than the classification threshold value, and a third behavior whose absolute value of the inclination value is equal to or greater than the classification threshold value when the inclination value is a negative value. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Claims 4-8 are allowed due to their dependency on claim 1.

Regarding claim 9:
The primary reason for the allowance of claim 9 is the inclusion of a monitoring target selecting method of a monitoring target selecting device which is configured to output a measurement parameter to a sign monitoring device that is configured to diagnose an abnormal event detect an abnormality sign of a plant on the basis of a correlation value representing a correlation between a plurality of the measurement parameters of the plant, the abnormality sign indicating that an operation state of the plant has a possibility to be abnormal, the method comprising: wherein in steps of classifying the behaviors of the measurement parameters in the first and second period, classifying the measurement parameter, on the basis of an inclination value of a measured value over a time, into a first behavior whose inclination value is equal to or greater than a classification threshold value, a second behavior whose absolute value of the inclination value is less than the classification threshold value, and a third behavior whose absolute value of the inclination value is equal to or greater than the classification threshold value when the inclination value is a negative value, by the classification unit. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Regarding claim 10:
The primary reason for the allowance of claim 10 is the inclusion of a non-transitory computer readable medium that stores a program causes a computer of a monitoring target selecting device which is configured to output a measurement parameter to an  sign monitoring device that is configured to  detect an abnormality sign of a plant on the basis of a correlation value representing a correlation between a plurality of the measurement parameters of the plant, the abnormality sign indicating that an operation state of the plant has a possibility to be abnormal, to execute: wherein the classification unit is configured to classify the measurement parameter, on the basis of an inclination value of a measured value over a time, into a first behavior whose inclination value is equal to or greater than a classification threshold value, a second behavior whose absolute value of the inclination value is less than the classification threshold value, and a third behavior whose absolute value of the inclination value is equal to or greater than the classification threshold value when the inclination value is a negative value. It is these features found in the claim, as they are claimed in the combination and claimed elements arranged as in the claim, that has not been found, taught or suggested by the prior art of record which makes this claim allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
June 6, 2022